DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabele et al. (U.S. 6,371,326).  Gabele et al. teaches a medical or surgical sterile container (col. 1 lines 8-15), comprising a first container part 1, and a second container part 2, and having at least one closure system 12 arranged on the second container part 2 which is pivotable between a closed position, in which the first container part and the second container part are locked to each other by the closure system (solid .

Regarding claim 2, the edge portion 5 forms a container-contour portion (figure 3) which defines an undercut (at lead lines 9 and 10), and the closure system 12 has a closure-contour portion (top of 22) which is formed at least in sections to be complementary to the undercut of the container-contour portion in order to flatly abut on the container-contour portion in the area of the undercut (solid lines in figure 3) and to engage in a form-fitting manner and to securely lock the first and the second container part together in the closed position.

Regarding claim 3, the edge portion 5 of the first container part 1 is made of a metallic material (col. 4 lines 30-34).

	Regarding claim 4, the closure system 12 is adapted to accommodate a seal which secures the closure system against accidental opening when sealing in the closed position.  Note:  The seal has not been positively recited as an element of the claimed invention.  Furthermore, it has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  The closure system 12 is capable of accommodating an appropriately sized seal.




Regarding claim 11, the first container part 1 is a trough-like container vessel and the second container part 2 is a container lid.

Regarding claim 12, the closure system is in the manner of a toggle lever or a spring-preloaded closure system (figure 3).

Regarding claim 14, the edge portion of the first container part is deep-drawn.  This is includes process limitation within a product claim. It has been held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gabele et al. (U.S. 6,371,326) in view of Tonelli (WO 2010/023702).  Gabele et al. discloses the claimed invention except for the second pivot joint.  Tonelli teaches that it is known to provide a closure system with two pivot joints (see 17 and 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure system of Gabele et al. with a second pivot joint, as taught by Tonelli, in order to provide more flexibility when locking and unlocking so that moving from locked to unlocked positions require less force, and the locking arrangements can adjust to irregularities in the rims of the first and second parts.
Regarding claim 5, the closure system 12 is attached to the second container part 2 by a closure base (shown below lead line 2 in figure 3), and the closure base (shown below lead line 2 in figure 3) has formed therein a first pivot joint (through which 16 extends, and adjacent 15) with a first pivot axis 11 to which a closure flap 12 is pivotably attached, and the closure flap 12, as modified above, comprises a second pivot joint (see 17 of Tonelli) with a second pivot axis (17 of Tonelli), to which a closure lever 13 is pivotably connected, and the closure lever 13 is at an end region supported on the edge portion (figure 3) of the first container part, in order to receive a closing force of the closure system in the closed position and to securely lock the first container part and the second container part together.



Regarding claim 7, the first pivot joint at 11 and the second pivot joint (as modified by Tonelli) of the closure system is formed by a hinge having hinge pins at 11 of Gabele et al. and 17 of Tonelli.

Regarding claim 8, the closure system 12 is prepared to accommodate a seal which fixes the closure flap with the closure lever rigidly together when sealing in the closed position in order to secure the closure system against accidental opening in this way (closure system 12 is capable of accommodating a seal to the degree set forth in the claim). Note:  The seal has not been positively recited as an element of the claimed invention.  

Regarding claim 9, a pivoting movement of the closure flap relative to the closure base and/or a pivoting movement of the closure lever relative to the closure flap is limited, in-particular by a stop to allow simple and efficient locking (pivoting movement about 11 is limited by end of portion below lead line 2 and stop at lead line 8.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gabele et al. (U.S. 6,371,326) in view of Riley (U.S. 4,748,003).  Gabele et al. discloses the claimed invention except for the edge portion being a completely circumferential edge.  Riley teaches that it is known to provide a closure system with the edge portion being a completely circumferential edge (see figure 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure system of Gabele et al. with the edge portion being a completely circumferential edge, as taught by Riley, in order to simplify formation of the container base.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the pivoting latch.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736